Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/21/2022 is acknowledged.
Applicant's election with traverse of species SEQ ID NO:  73 in the reply filed on 11/21/2022 is acknowledged.  The traversal is on the ground(s) that the claims only require a single primer, and not “a plurality of HBV primers” as set forth by the examiner.  This is not found persuasive because claim 1 clearly requires at least two distinct HBV primers having sequences corresponding to different regions of an HBV genome.  Claim 4 depends from claim 1 and sets for that each of the plurality is selected from the SEQ ID NO listed.
The requirement is still deemed proper and is therefore made FINAL.  
The examiner telephoned applicant on 11/23/2022 and explained that the traversal was not persuasive.  During this phone call Jenjie Feng elected the combination of SEQ ID NO:  72 and 73 for prosecution. 
The claimed method employing elected primer combination SEQ ID NO:  72 and 73 is free of the prior art.  The closest prior art is Lin et al. cited herein.  The reference teaches a method which employs a primer comprising SEQ ID NO:  72 (see primer 23, p. 54).  The reference also teaches primer 24 which is very similar to but differs from instant SEQ ID NO:  73.  No prior art search found SEQ ID NO: 73 disclosed in a prior art HBV sequence.  Therefore, employing a molecule which comprises SEQ ID NO: 73 is free of the prior art.  
The examiner has elected another species combination to address in the prior art rejection.  
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.  See At least figures 4-8, 24-25.  
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:  The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/875059, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior application does not provide support for the subject matter of instant claims 4, 6, 7, and 10.  For these claims the effective filing date is 7/17/2020.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claims are indefinite because claim 1 sets forth a method “for identifying at least one HBV-host junction sequence” but there is no step in claim 1 or in any of the claims that accomplishes this goal.  The claims are all directed towards performing at least one round of enrichment over a DNA sample.  It is unclear if the claims are meant to encompass all methods that include the recited step of enrichment or only methods which combine the enrichment with identifying the recited junction sequence.  If the latter is intended the claim should be amended to include steps related to accomplishing the goal set forth in the preamble.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin, S. (2016), Analysis of the complexity of HBV-host junction sequences in patients with HBV-related hepatocellular carcinoma (Order No. 10154105). Available from ProQuest Dissertations & Theses Global. (1816970845). Retrieved from https://www.proquest.com/dissertations-theses/analysis-complexity-hbv-host-junction-sequences/docview/1816970845/se-2.  The rejection of claim 2 is evidenced by Briggs et al. (Science, Vol 325, No. 5938, pages 318-321, July 2009).   
Lin teaches a method for identifying at least one HBV-host junction sequence from a biological sample of a subject comprising preparing a DNA sample from the biological sample and performing at least one round of enrichment over the DNA sample, each round comprising capturing, by means of an HBV probe set, HBV DNA sequence-containing DNA molecules from the DNA sample (Section 2.5, p. 53).  The reference teaches the HBV probe set comprises a plurality of HBV primers having sequences thereof selectively and respectively corresponding to different regions of an HBV genome, and each labeled with biotin, which is an immobilization portion configured to allow immobilization onto a solid support (See Table 8).   The reference teaches immobilization with streptavidin-magnetic beads (p. 90).
With regard to claim 2, the reference teaches the capturing is through a primer extension capture assay comprising denaturing the DNA sample, contacting the HBV primers with the denatured DNA sample for annealing, performing a primer extension reaction, immobilizing the DNA molecules captured by the plurality of HBV primers and eluting the DNA molecules (p. 53 and 90).  The reference teaches that primer-extended DNA was collected as described by Briggs et al., which reference evidences that the collecting includes eluting the DNA molecules (See Figure 1 of Briggs).  
The reference teaches that the enrichment included nested HBV DR1-2 enrichment PCR reactions or amplification using an indexing PCR (p. 53).  
The reference teaches that the plurality of HBV primers includes elected SEQ ID NO:  72 and additional primer SEQ ID NO:  71, see Table 8, p. 54, sequences 22 and 23.   
The reference teaches that preparing the DNA sample included preparing an amplified DNA library (p. 50-53).
The reference teaches enriching HBV DNA from urine (p. 50-53).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin 2016 in view of Burnham et al. Sci. Rep. 6, 27859 (2016), pages 1-9.
Lin teaches a method for identifying at least one HBV-host junction sequence from a biological sample of a subject comprising preparing a DNA sample from the biological sample and performing at least one round of enrichment over the DNA sample, each round comprising capturing, by means of an HBV probe set, HBV DNA sequence-containing DNA molecules from the DNA sample (Section 2.5, p. 53).  The reference teaches the HBV probe set comprises a plurality of HBV primers having sequences thereof selectively and respectively corresponding to different regions of an HBV genome, and each labeled with biotin, which is an immobilization portion configured to allow immobilization onto a solid support (See Table 8).   The reference teaches immobilization with streptavidin-magnetic beads (p. 90).  The reference teaches that preparing the DNA sample included preparing an amplified DNA library (p. 50-53).  Lin teaches detecting cell-free DNA in urine (p.38).  
Lin does not teach a method wherein the DNA library is an ssDNA library. 
Burnham teaches that a ssDNA library preparation is sensitive to cfDNA of a broad range and types (p. 6).  The reference further teaches that the ssDNA library preparation is more effective at recovering bacterial and viral cfDNA, as compared to a dsDNA library preparation method.  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Lin so as to have employed a ssDNA library preparation rather than a dsDNA library preparation.  One would have been motivated by the fact that Burnham demonstrated that a ssDNA library prep is more effective at recovering viral cfDNA, and so it would have been obvious to use a ssDNA preparation to more effectively capture viral cfDNA from the samples.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin 2016 in view of Briggs et al. (Science, Vol 325, No. 5938, pages 318-321, July 2009) and Kozarewa et al. (2015. Overview of target enrichment strategies. Curr. Protoc. Mol.Biol.112:7.21.1-7.21.23.doi: 10.1002/0471142727.mb0721s112, 23 pages).
Lin teaches a method for identifying at least one HBV-host junction sequence from a biological sample of a subject comprising preparing a DNA sample from the biological sample and performing at least one round of enrichment over the DNA sample, each round comprising capturing, by means of an HBV probe set, HBV DNA sequence-containing DNA molecules from the DNA sample (Section 2.5, p. 53).  The reference teaches the HBV probe set comprises a plurality of HBV primers having sequences thereof selectively and respectively corresponding to different regions of an HBV genome, and each labeled with biotin, which is an immobilization portion configured to allow immobilization onto a solid support (See Table 8).   The reference teaches immobilization with streptavidin-magnetic beads (p. 90).  The reference teaches that preparing the DNA sample included preparing an amplified DNA library (p. 50-53).  Lin teaches detecting cell-free DNA in urine (p.38).  
Lin does not teach a method wherein a number of the at least one round of enrichment is more than one. 
 	Briggs teaches a primer extension capture for the enrichment of desired sequences prior to next generation sequencing.  The reference teaches an embodiment where captured and washed targets are eluted from the beads, amplified and subjected to a second round of extension and capture (p. 319, Fig. 1 description).  
 	Kozarewa teaches that some kits for enrichment of target sequences prior to NGS routinely require two rounds of hybridization, whereas others two rounds of hybridization improve capture of difficult or small regions (p. 7.21.3, first column).  
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Lin so as to have included multiple rounds of enrichment by primer extension capture.  One would have been motivated to do so by the express teaching of Briggs that captured fragments were either used directly for sequencing or subject to a second round of enrichment, and by the teachings of Kozarewa that two rounds of capture improve capture of difficult or small regions.  Employing the second round of enrichment would have been obvious in an attempt increase the target sequences.  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin 2016 in view of Brookman-Amissah, Increasing On-Target NGS reads, March 15, 2014, obtained from Increasing On-Target NGS Reads (genengnews.com) on 11/28/2022, 6 pages.  
Lin teaches a method for identifying at least one HBV-host junction sequence from a biological sample of a subject comprising preparing a DNA sample from the biological sample and performing at least one round of enrichment over the DNA sample, each round comprising capturing, by means of an HBV probe set, HBV DNA sequence-containing DNA molecules from the DNA sample (Section 2.5, p. 53).  The reference teaches the HBV probe set comprises a plurality of HBV primers having sequences thereof selectively and respectively corresponding to different regions of an HBV genome, and each labeled with biotin, which is an immobilization portion configured to allow immobilization onto a solid support (See Table 8).   The reference teaches immobilization with streptavidin-magnetic beads (p. 90).  The reference teaches preparing a library where each DNA molecule comprises a pair of adaptors flanking a DNA from the subject (p. 50-53).  
Lin does not teach a method wherein the capturing occurs in the presence of at least one adaptor blocker.  
Brookman-Amissah teaches that cross-reacting adapter sequences are a major source of background signal caused by nonspecific binding during target capture.  To overcome this problem, researchers use blocking oligos to bind to the adapters and prevent cross-reactivity during target enrichment (p. 1-2).  Blocking oligos prevent daisy changing between target and off-target library fragments to improve the efficiency and performance of target capture (p. 2).  
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the method taught by Lin so as to have employed adapter blocking oligos during the target capture step.  One would have been motivated to do this by the express teaching of Brookman-Amissah that employing adapter blocking oligos during target capture improves the efficiency and performance of target capture enrichment.  

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, provide copies of any abstract publications, handouts, slides, talks, posters, or other information displayed or dispersed at meetings associated with following abstracts:  

 Shen et al.   Development of a novel approach to identify cancer drivers for hepatitis B virus-associated hepatocellular carcinoma. Cancer Research, (July 2018) Vol. 78, No. 13, Supp. Supplement 1. Abstract Number: 559. Meeting Info: 2018 Annual Meeting of the American Association for Cancer Research, AACR 2018. Chicago, IL, United States. 14 Apr 2018-18 Apr 2018 ISSN: 1538-7445

Lin et al.  Detection of HCC-derived major HBV integration junctions in urine and their implications for driver identification.  Cancer Research, (JUL 2017) Vol. 77, No. Suppl. 13, pp. 733. Meeting Info.: Annual Meeting of the American-Association-for-Cancer-Research (AACR). Washington, DC, USA. April 01 -05, 2017. Amer Assoc Canc Res. CODEN: CNREA8. ISSN: 0008-5472. E-ISSN: 1538-7445. DIGITAL OBJECT ID: 10.1158/1538-7445.AM2017-733 


Lin et al.  Detection of HBV-host junction DNA sequences in urine of patients with hepatocellular carcinoma. Cancer Research, (JUL 2016) Vol. 76, No. Suppl. 14, pp. 4934. https://cancerres.aacrjournals.org/. Meeting Info.: 107th Annual Meeting of the American-Association-of-Cancer-Research (AACR). New Orleans, LA, USA. April 16 -20, 2016. Amer Assoc Canc Res. CODEN: CNREA8. ISSN: 0008-5472. E-ISSN: 1538-7445. DIGITAL OBJECT ID: 10.1158/1538-7445.AM2016-4934 

Lin et al.  Detection of HBV-host junction DNA sequences in urine of patients with HBV-infected HCC.  Cancer Research, (AUG 1 2015) Vol. 75, No. Suppl. 15, pp. 1568. Meeting Info.: 106th Annual Meeting of the American-Association-for-Cancer-Research (AACR). Philadelphia, PA, USA. April 18 -22, 2015. Amer Assoc Canc Res. CODEN: CNREA8. ISSN: 0008-5472. E-ISSN: 1538-7445. DIGITAL OBJECT ID: 10.1158/1538-7445.AM2015-1568
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634                                                                                                                                                                                                        
Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634